The opinion of the court was delivered by

Per Curiam:

Anthony R. Murphy was charged with and convicted of possession of cocaine with intent to sell and possession of cocaine without a tax stamp. The Court of Appeals affirmed his *491convictions in State v. Murphy, 42 Kan. App. 2d 933, 219 P.3d 1223 (2009). In September 2010, we granted Murphy’s petition for review on the issue of whether the traffic stop became a voluntary encounter before Murphy gave consent to search.
Factual Background
On June 22, 2006, Deputy Mark Maschmeier, of the Geary County Sheriff s Department, observed Anthony Murphy driving 79 miles per hour on 1-70, where the posted speed limit is 70 miles per hour. The deputy turned on his emergency lights and initiated a traffic stop at 6:49 a.m. He approached the car and obtained Murphy’s driver’s license and rental car papers. Deputy Masch-meier returned to his car to run Murphy’s driver’s license through dispatch while writing out a warning for speeding. Murphy had a valid Colorado license and his rental paperwork was in order.
Maschmeier walked back to Murphy’s vehicle and gestured for Murphy, who was now outside of his car, to join him at the back of the vehicle. He had Murphy sign the warning while they were both standing between their respective vehicles. Maschmeier then returned Murphy’s driver’s license and other paperwork, told Murphy he was free to go, and a brief handsh ake was exchanged.
In the next several seconds, Murphy took two or three steps toward his car and Maschmeier turned and took one or two steps toward his own vehicle. The deputy then turned back and said, “By the way”—Murphy then turned around and looked at the deputy— “You don’t happen to have any illegal contraband in the vehicle, uh, any drugs, alcohol, weapons?” Murphy denied having any such things in his car. Maschmeier then asked if Murphy would mind if he searched the vehicle. When Murphy consented to a search of the car, he asked if he could pat Murphy down. After conducting a pat-down search of Murphy, Maschmeier got the passenger out of the car and patted her down as well. During the search of the vehicle, Murphy voluntarily gave the deputy the keys to open locked suitcases in the trunk. Maschmeier eventually found 107.92 grams of crack cocaine in a fanny pouch in the spare tire compartment of the trunk. The emergency lights on the police vehicle remained on during the entire exchange and subsequent search.
*492Voluntary Encounter
The only issue in this case is whether the traffic stop became a voluntaiy encounter before Murphy consented to the search of his vehicle. In State v. Thompson, 284 Kan. 763, 779-93, 166 P.3d 1015 (2007), we carefully reviewed the United States Supreme Court jurisprudence that frames the central principles guiding our analysis in this exact scenario.

Standard of Review

“Appellate review of the trial court’s determination of whether a reasonable person would feel free to refuse the officer’s requests or otherwise terminate the encounter consists of two parts: (1) the factual underpinnings are reviewed under a substantial competent evidence standard and (2) die ultimate legal conclusion drawn from tíiose facts, i.e., whether a reasonable person would feel free to refuse the requests or to terminate the encounter, is reviewed under a de novo standard. [Citation omitted.]” Thompson, 284 Kan. at 776.

Analysis

Ordinarily, the court must determine first whether tire trial court’s factual findings are supported by substantial competent evidence. But Murphy does not challenge the underlying factual findings. Instead, Murphy contends that the Court of Appeals erred in making its ultimate legal conclusion.
After the conclusion of a seizure pursuant to a traffic stop, the encounter with law enforcement may continue if it becomes consensual. See Thompson, 284 Kan. at 796-97. The continued encounter will be deemed consensual if under the totality of the circumstances the officer’s conduct conveys to a reasonable person that he or she was free to refuse the request or otherwise terminate the encounter. 284 Kan. at 775.
Under Thompson, the court conducts a de novo review of whether a reasonable person would have felt free to refuse the officer’s request or terminate the encounter under the totality of the circumstances. 284 Kan. at 776. In Thompson, we set forth a nonexclusive list of factors that frequently occur in this type of encounter to aid in our consideration of the totality of the circumstances. Those factors that tend to establish a voluntary encounter include: “knowledge of the .right to refuse, a clear communication *493that the driver is free to terminate the encounter or refuse to answer questions, return of the driver s license and other documents, and a physical disengagement before further questioning.” 284 Kan. at 811. Factors that tend to establish a continued detention include:
“the threatening presence of several officers, the display of a weapon by an officer, some physical touching of the person, the use of aggressive language or tone of voice indicating that compliance with an officer s request is compulsory, the prolonged retention of a person’s personal effects such as identification, a request to accompany the officer somewhere, interaction in a nonpublic place, absence of other members of the public, or the display of emergency fights. [Citations omitted.]” Thompson 284 Kan. at 811.
No single factor is legally dispositive. Moreover, the court does not merely count the factors weighing on one side versus the number of factors weighing on the other. 284 Kan. at 803-04. Instead, in the totality of the circumstances, one factor may be more indicative of a coercive atmosphere (or conversely of a consensual encounter) in one case than it is in another. 284 Kan. at 804.
This case is factually very similar to Thompson. In Thompson, the officer pulled over the defendant for a faulty headlight. After returning the defendant’s driver’s license, issuing a verbal warning, and telling the defendant to have a nice day, the officer turned to walk away. Within a second or two, the officer returned and asked, “By the way, can I ask you a few questions?” 284 Kan. at 769. The defendant agreed and ultimately consented to a search of his vehicle that yielded drug paraphernalia and a baggie with powder residue.
Though very similar, this case presents slightly different facts. We review the totality of the circumstances presented here to determine whether a reasonable person would have felt free to refuse the officer’s request or to terminate the encounter. Here, Murphy was outside his vehicle when Deputy Maschmeier returned his driver’s license and car rental papers. The deputy told Murphy he was free to go, shook hands with Murphy, and physically disengaged by stepping toward his car while Murphy walked around his car toward the driver’s seat. Both Murphy and Maschmeier were outside their vehicles when the deputy asked, “By the way, you *494don’t happen to have any illegal contraband in your vehicle—any drugs, alcohol, weapons?” After obtaining Murphy s consent to search the vehicle, Maschmeier also asked to, and did, conduct a pat-down search of Murphy.
Moreover, Deputy Maschmeier was tire only law enforcement officer present. He did not display his weapon or use aggressive language or a tone of voice indicating that compliance with his request was compulsory. The encounter was in a public place, and he did not request Murphy to accompany him to another location. These factors support the conclusion that the encounter was voluntary, despite the fact that Maschmeier did not ask Murphys permission to ask additional questions or turn off his emergency lights. Although the deputy conducted a pat-down search, this physical touching occurred after Murphy consented to a search of his vehicle. Having considered the totality of the circumstances, we conclude, as we did in Thompson, that a reasonable person would have felt free to refuse Deputy Maschmeier s request or to terminate the encounter. Therefore, we hold that Murphy gave consent to search his vehicle during a voluntary encounter with the officer.
Affirmed.
Moritz, J., not participating.
Brenda M. Cameron, District Judge, assigned. 
# ⅜ #